        Case 1:18-cv-05815-LMM Document 1 Filed 12/19/18 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ANGELA EDMONDSON,                        )
                                         )         Civil Action No.:
      Plaintiff,                         )
                                         )         FLSAAction
V.                                       )
                                         )
THE HOME DEPOT, INC.                     )
A Delaware Corporation,                  )         Jury Trial Demanded
                                         )
      Defendant.                         )

                          PLAINTIFF'S COMPLAINT

      COMES NOW Plaintiff Angela Edmondson ("Plaintiff') by and through her

undersigned counsel files Complaint against Defendant The Home Depot, Inc.

("Defendant") pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.,

as amended ("FLSA"), and in support thereof would further state as follows:

                                INTRODUCTION

      1. Plaintiff files this Complaint in response to Defendant's violations of

Plaintiffs rights under the FLSA for failure to pay Plaintiff her rightful overtime

wages and thus, Plaintiff seeks unpaid overtime wages, liquidated damages, and

reasonably attorneys' fees and costs.
        Case 1:18-cv-05815-LMM Document 1 Filed 12/19/18 Page 2 of 9




                          JURISDICTION AND VENUE

       2.     This Court has subject matter jurisdiction over this action pursuant

to28 U.S.C. § 1331 (federal questionjurisdiction) and 29 U.S.C. § 216(b) (FLSA).

       3.     Venue is proper in the Northern District of Georgia pursuant to 28

U.S.C. § 1391 (b) (1) and (2) because a substantial part of events or omissions giving

rise to the claims occurred within the jurisdiction of this Court and because

Defendant is located in this District and is subject to personal jurisdiction in this

District.

                                      PARTIES

       4.    Plaintiff resides in Douglasville, Georgia, Douglas County, (within this

District) and is a citizen of the United States.

       5.    At all times material to this action, Plaintiff was an "employee" of

Defendant defined by § 203(e)( 1) of the FLSA, and worked for Defendant within

the territory of the United States. Plaintiff is further covered by § § 203 and 207 of

the FLSA for the period in which she was employed by Defendant.

       6.    Defendant is a corporation formed under the laws of the State of

Delaware.

       7.    Defendant conducts business within this State and District and

throughout the country.


                                            2
       Case 1:18-cv-05815-LMM Document 1 Filed 12/19/18 Page 3 of 9




      8.     For purposes of this lawsuit, Defendant can be served through its

registered agent, CSC of Cobb County, Inc., 192 Anderson Street S.E., Suite 125,

Marietta, Georgia 30060.

      9.     At all times material to this action, Defendant was an enterprise

engaged in commerce or in the production of goods for commerce as defined by

§ 203 of the FLSA, and had an annual gross volume of sales which exceeded

$500,000.

      10.    The overtime provisions set forth in § 207 of the FLSA apply to

Defendant.

                           FACTUAL ALLEGATIONS

      11.    Defendant is a home improvement supplies retailing company that sells

tools, construction products, and services. Defendant is headquartered at the Atlanta

Store Support Center in unincorporated Cobb County, Georgia.

      12.    Defendant employed Plaintiff from February 2010 through November

20, 2018. Plaintiff's most recent position was as Business Analyst within the Human

Resources (HR) department from August 2015 through November 20, 2018. This

lawsuit relates to Plaintiff's employment in her role as Business Analyst.




                                         3
        Case 1:18-cv-05815-LMM Document 1 Filed 12/19/18 Page 4 of 9




      13.    Defendant maintained either actual or constructive control, oversight

and direction of Plaintiff as Business Analyst, including the employment and pay

and other practices.

      14.    At all times relevant to this action, the primary duty of Plaintiff was to

meet with business partners within the organization, e.g. managers, to determine HR

content for Defendant's intranet as well as respond to portal requests for changes in

HR content on Defendant's intranet and make the requested changes.

      15.    At all times relevant to this action, the primary duty of Plaintiff was not

the management of the enterprise in which she was employed, nor of a customarily

recognized department or subdivision thereof.

      16.    At all times relevant to this action, Plaintiff was not responsible for

customarily and regularly directing the work of two or more other employees.

      17.    At all times relevant to this action, Plaintiff did not possess the authority

to hire or fire other employees.

      18.    At all times relevant to this action, Plaintiff did not possess discretion

or exercise independent judgment with respect to matters of significance in the daily

activities she performed.

      19.    Typically, Plaintiff was scheduled to work Monday through Friday.




                                           4
         Case 1:18-cv-05815-LMM Document 1 Filed 12/19/18 Page 5 of 9




        20.   During a typical workweek, Plaintiff would meet with internal business

partners and document content that the business partners wanted added to the HR

portion of Defendant's intranet related to HR processes. This may require Plaintiff

to meet with the business partners over the course of 2-6 weeks or longer.

        21.   Additionally, on a daily basis, Plaintiff would receive content

submissions from business partners that she was required to move into production

on Defendant's intranet.

        22.   Defendant required Plaintiff to regularly work more than 40 hours a

week.

        23.   Defendant was aware that Plaintiff worked over 40 hours per week to

complete her work but did not compensate her pursuant to the requirements of the

FLSA.

        24.   At all times relevant to this action, Defendant paid Plaintiff on a salary

basis but did not compensate Plaintiff for time worked in excess of 40 hours per

week at a rate not less than one and one-halftimes the regular rate at which she was

employed.

        25.   Defendant failed to meet the requirements for any of the exemptions

from application of the overtime compensation requirements of the FLSA under 29

U.S.C. §§ 207 or 213 with respect to Plaintiff.


                                           5
         Case 1:18-cv-05815-LMM Document 1 Filed 12/19/18 Page 6 of 9




        26.   Defendant failed to meet the requirements for paying Plaintiff at a rate

of not less than one and one-half times the regular rate at which she was employed

and at which she was legally required to be paid under the compensation

requirements of the FLSA under 29 U.S.C. §§ 203 and 207.

        27.   Defendant is liable to Plaintiff for compensation for any and all time

worked in excess of 40 hours per week at the rate of at least one and one-half times

her regular rate at which she was legally required to be paid under the compensation

requirements of the FLSA under 29 U.S.C. §§ 203 and 207.

        28.   By reason of the said intentional, willful and unlawful acts of

Defendant, Plaintiff suffered damages plus incurring costs and reasonable attorneys'

fees.

        29.   As a result of Defendant's failure to act with good faith in compensating

Plaintiff, she is entitled to liquidated damages.

        30.   Plaintiff has retained the undersigned counsel to her and pursuant 29

U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and

costs incurred in this action.

        31.   Plaintiff demands a jury trial.




                                            6
        Case 1:18-cv-05815-LMM Document 1 Filed 12/19/18 Page 7 of 9




                                      COUNTI

      32.    Plaintiff repeats and incorporates by reference all Paragraphs above.

By its actions alleged herein, Defendant willfully, knowingly and/or recklessly

violated the FLSA provisions and corresponding federal regulations.

      33.    Defendant has willfully and intentionally engaged in a pattern and

practice of violating the provisions of the FLSA, as detailed herein, by failing to

properly pay overtime wage compensation to Plaintiff in accordance with §§ 203

and 207 of the FLSA.

      34.    As a result of Defendant's violations of the FLSA, Plaintiffhas suffered

damages by failing to receive overtime wages in accordance with§§ 203 and 207 of

theFLSA.

      35.    Defendant has not made a good faith effort to comply with the FLSA

with respect to its compensation of Plaintiff.

      36.    As a result of the unlawful acts of Defendant, Plaintiff has been

deprived of overtime compensation in an amount to be determined at trial and is

entitled to recovery of such amount, liquidated damages, attorneys' fees, costs and

other compensation and relief.




                                          7
       Case 1:18-cv-05815-LMM Document 1 Filed 12/19/18 Page 8 of 9




                             PRAYER FOR RELIE,F

      WHEREFORE, Plaintiff prays for the following relief:

      A. That Plaintiff be awarded damages for the three years preceding the filing

of this Complaint in the amount of her respective unpaid compensation, plus an equal

amount of liquidated damages;

      B. That Plaintiff be awarded pre- and post-judgment interest;

      C.   That Plaintiff be awarded reasonable attorneys' fees;

      D.   That Plaintiff be awarded the costs and expenses of this action; and

      E.   That Plaintiff be awarded such other, further legal and equitable relief,

including, but not limited to, any injunctive and/or declaratory relief to which they

may be entitled.



      Respectfully submitted this 19th day of December, 2018.



                                       MARTIN & MARTIN, LLP

                                       By:   lfitf &Atfl!j•iruAfmJ
                                             'Ki berly N.      in
                                              kmartin@martinandmartinlaw.com
                                              Georgia Bar No. 473410
                                              Thomas F. Martin
                                              tfmartin@martinandmartinlaw.com
                                              Georgia Bar No. 482595



                                         8
Case 1:18-cv-05815-LMM Document 1 Filed 12/19/18 Page 9 of 9




                                 MARTIN & MARTIN, LLP
                                 Post Office Box 1070
                                 Tucker, Georgia 30085-10170
                                 (404) 313-5538/ (770) 837- 2678 Fax




                             9
